                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                JONESBORO DIVISION

CHRISTOPHER D. TAYLOR                                                            PLAINTIFF

V.                                  3:17CV00306 JM/PSH

STANDEFER, Corporal,
Osceola Police Department, et al.                                            DEFENDANTS

                                          JUDGMENT

       Pursuant to the order filed this date, judgment is entered dismissing this case without

prejudice; the relief sought is denied. The Court certifies that an in forma pauperis appeal is

considered frivolous and not in good faith.

       DATED this 7th day of January 2019.



                                                     ________________________________
                                                     JAMES M. MOODY, JR.
                                                     UNITED STATES DISTRICT JUDGE
